Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the claims present are directed to a product and method of forming the product. As currently present, the method of the product is the assembly of the product and its examination in conjunction with the product does not represent a serious burden at the time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searched between the claimed inventions, the examiner reserves the right to restrict at that time. 
Claims 1- 20 stand. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear what statutory class of invention applicant is attempting to claim.  Claim 18 recites “the method of claim 1”. However, claim 1 is an apparatus claim. Further claim 18 fails to recite any method or process steps. As best understood, claim 18 has been interpreted as apparatus structure. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the absorbent material (claim 13) and the cushion material (14) attached to the garment, the indicator material and color changing (claim 15 & 16)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4, 6-12,  and 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Neiman (US 2,257,426). The device of Neiman teaches,
With respect to claim 1, A garment comprising: a front panel (24, 25, 21); a rear panel (24, 24,2 5) attached to the front panel along a periphery of the rear panel (Column 2, lines 1-20) in at least a part forming a torso portion of the garment (Figure 1) and two leg portions of the garment (24, 25)  wherein the torso portion comprises a neck opening (11) disposed on an upper torso end of the torso portion, wherein the torso portion comprises two arm openings disposed on two opposing torso side ends of the torso portion ( where sleeves 14 attach to the body of the garment) , wherein each leg portion of the two leg portions comprises a leg opening disposed on a lower leg end of the each leg portion (at 31), wherein the torso portion is configured to accommodate at least a part of a torso of an individual (the garment is intended to be used to cover a torso and therefore meets the functional language recited), wherein the each leg portion is configured to accommodate at least a part of a leg of the individual (the device of Neiman is intended to be worn over and accommodate the legs of a user and therefore meets the claim language as recited), wherein a lower torso portion of the torso portion and an upper leg portion of the each leg portion forms a crotch portion (23), wherein the crotch portion comprises a slit (between element 17,18), wherein the slit comprises a first end and a second end (Figure 1), wherein the slit is configured to provide access to a crotch of the individual through the slit (Figure 1); and at least one fastener  (17, 18) disposed on the crotch portion, wherein the at least one fastener comprises: a first fastener element (17) disposed on a first crotch portion of the crotch portion corresponding to a first side of the slit (Figure 1 and 3); and a second fastener element  (18) disposed on a second crotch portion of the crotch portion corresponding to a second side of the slit (Figure 1 and 3), wherein the second fastener element and the first fastener element are configured to be detachably fastened for openably closing the slit (Figure 1), wherein the slit transitions between an open state and a closed state based on the openably closing (Column 1, lines 30-40) , wherein the crotch is accessible (Figure 8) through the slit in the open state, wherein the crotch is not accessible through the slit in the closed state (Figure 2)   


With respect to claim 2,  comprising at least one protective panel (15) attached to at least a part of an inner surface of the crotch portion, wherein the at least one protective panel is configured to extend over the inner surface of the crotch portion for covering the slit (Figure 3), wherein the at least one protective panel is configured to prevent interaction between the at least one fastener and the crotch of the individual based on the covering (Figure 3). The prior art meets the structure recited having a protective panel attached to an inner surface of the crotch panel (Figure 3) and therefore would be expected to perform the function of preventing interaction since it covers and protects the zipper element, see MPEP 2114.
With respect to claim 3, wherein the at least one fastener comprises a zipper (17, 18) , wherein the first fastener element comprises a first zipper element  (17) and the second fastener element comprises a second zipper element (18) , wherein the zipper further comprises a slider  (21) operationally coupled with the first zipper element and the second zipper element, wherein the slider is configurable for moving between a plurality of positions along the first zipper element and the second zipper element for detachably fastening the first zipper element and the second zipper element.  (Column 1, lines 30-40). 

With respect to claim 4,  wherein the first zipper element extends between the first end and the second end on the first crotch portion (Figure r), wherein the second zipper element extends between the first end and the second end on the second crotch portion (Figure 4), wherein the slider moves between the plurality of positions between the first end and the second end based on at least one external action receivable on at least one portion of the slider (21) , wherein the plurality of positions comprises an open position (Figure 8) and a closed position (Figure 1),  wherein the slider is positioned proximally to the first end and distally from the second end in the open position, wherein the slider is positioned proximally to the second end and distally from the first end in the closed position (Column 1, lines 30-40). 

With respect to claim 6, wherein the each leg portion comprises an outer leg portion edge defining the leg opening (Figure 1, bottom of leg portion) , wherein at least one of the first end and the second end is discontiguous with the outer leg portion edge of the each leg portion (Figure 1)..  

With respect to claim 7, wherein the each leg portion comprises an outer leg portion edge defining the leg opening, wherein at least one of the first end and the second end is contiguous with the outer leg portion edge of the each leg portion.  

With respect to claim 8, wherein the rear panel is detachably attached to the front panel along the periphery of the rear panel in at least the part forming at least one of the torso portion of the garment and the two leg portions of the garment using at least one fastening element (17, 18, Figure 8). 

With respect to claim 9, wherein the rear panel is fixedly attached (Column 1, lines 1-20) to the front panel along the periphery of the rear panel in at least the part forming the torso portion of the garment and the two leg portions of the garment.  

With respect to claim 10, wherein the at least one fastening element comprises a primary fastening element (17)  and a secondary fastening element (18) , wherein the primary fastening element is disposed along a periphery of the front panel (Figure 3), wherein the secondary fastening element is disposed along the periphery of the rear panel (Figure 3), wherein the primary fastening element is configured to be detachably fastened to the secondary fastening element for detachably attaching the rear panel to the front panel (Figure 8). 

With respect to claim 11, wherein at least one of the front panel and the rear panel comprises at least one material (Colum 5, line 8 -55) wherein the at least one material comprises at least one of at least one stretchable material and at least one flexible material (according to Hooke’s Law, all material is stretchable to at least a degree), wherein the at least one material allows at least one of donning and removing of the garment from a body of the individual through at least one of the neck opening (Figure 1) and the slit (Figure 8).

With respect to claim 12, wherein the at least one material allows the at least one of the donning and the removing of at least one of the two leg portions from the leg through the slit without the at least one of the donning and the removing of the torso portion from the torso (Figure 8). 

With respect to 18, a  method claim  as best understood,  wherein the torso portion comprises two sleeve portions(14) wherein a proximal end of each sleeve portion of the two sleeve portions is attached to each arm opening of the two arm openings (Figure 1), wherein the each sleeve portion comprises a sleeve opening disposed on a distal end of the each sleeve portion, wherein the each sleeve portion is configured to accommodate an arm of the individual (Figure 1).

With respect to claim 19, A garment comprising: a front panel (10, 24, 25)l; a rear panel(34, 24, 25)  attached to the front panel along a periphery of the rear panel in at least a part forming a torso portion of the garment and two leg portions (24, 25) of the garment (Column 1, lines 1-20)  wherein the torso portion comprises a neck opening (11) disposed on an upper torso end of the torso portion, wherein the torso portion comprises two arm openings (where sleeve attach to torso portion)  disposed on two opposing torso side ends of the torso portion, wherein each leg portion of the two leg portions comprises a leg opening (at end of 31) disposed on a lower leg end of the each leg portion, wherein the torso portion is configured to accommodate at least a part of a torso of an individual (Figure 1) , wherein the each leg portion is configured to accommodate at least a part of a leg of the individual (figure 1) , wherein a lower torso portion of the torso portion and an upper leg portion of the each leg portion forms a crotch portion (23) , wherein the crotch portion comprises a slit (between 17,18), wherein the slit comprises a first end and a second end (at ends of the leg portions), wherein the each leg portion comprises an outer leg portion edge defining the leg opening, wherein at least one of the first end and the second end is discontiguous with the outer leg portion edge of the each leg portion (figure 1 and figure 8), wherein the slit is configured to provide access to a crotch of the individual through the slit (Figure 8); and at least one fastener disposed on the crotch portion (17, 18), wherein the at least one fastener comprises: a first fastener element (17) disposed on a first crotch portion of the crotch portion corresponding to a first side of the slit; and a second fastener element (18) disposed on a second crotch portion of the crotch portion corresponding to a second side of the slit, wherein the second fastener element and the first fastener element are configured to be detachably fastened for openably closing the slit (Figure 1), wherein the slit transitions between an open state and a closed state based on the openably closing (Figure 8), wherein the crotch is accessible through the slit in the open state (Figure 8), wherein the crotch is not accessible through the slit in the closed state (Figure 1). 
With respect to claim 20,  further comprising at least one protective panel (15)  attached to at least a part of an inner surface of the crotch portion, wherein the at least one protective panel is configured to extend over the inner surface of the crotch portion for covering the slit (Figure 3), wherein the at least one protective panel (15)  is capable for use to to prevent interaction between the at least one fastener and the crotch of the individual based on the covering (Figure 3). The structure of the prior art meets the structure that is claimed, and therefore would be expected to be capable of performing in the same manner as recited (to prevent interaction). See MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiman in view of Ott et al. (US 2013/0298304). The device of Neiman substantially discloses the claimed invention  at least one first panel  attached to at least a part of an outer surface of the crotch portion ( 23) along a periphery  but is lacking a receptacle.
The device of Ott et al. teaches,
With respect to claim 5, a panel in at least a part forming a receptacle (40) and an opening leading into the receptacle (at opening top of 40), wherein the at least one first panel is proximal to at least one of the first end and the second end (Figure 3), wherein the receptacle is configurable for removably receiving the at least one portion of the slider (52) through the opening, wherein receiving of the at least one portion of the slider in the receptacle prevents the at least one portion of the slider form receiving the at least one external action (Figure 3). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed in order to provide improved protection and limit accessibility to the zipper element (para 0003). 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiman in view of Wilds (US 2017/0360117). The device of Neiman substantially discloses the claimed invention but is lacking an absorbing layer.
	The device of Wilds discloses,
With respect to claim 13, further comprising at least one absorbing layer (104) attached to at least a part of an inner surface of the crotch portion (102), wherein the at least one absorbing layer comprises at least one absorbing material (104), wherein the at least one absorbing material is configured for absorbing a liquid disposable on the at least one absorbing layer (para 0046). 

With respect to claim 14, further comprising at least one cushioned layer (104) attached to at least a part of an inner surface of the two leg portions, wherein the at least one cushioned layer comprises at least one cushion material (104) , wherein the at least one cushion material is configured for providing cushioning to at least the part of the leg.  
It would have obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material of Wild in order to provide improved comfort for the user (para 0007). 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiman in view of MacDonald (US 2008/0279253). The device of Neiman substantially discloses the claimed invention but is lacking a color changing material.
The device of MacDonald discloses,
With respect to claim 15, wherein at least one of the front panel and the rear panel comprises at least one indicator material , wherein the at least one indicator material is configured for reversibly changing coloring of the at least one indicator material between at least one first color and at least one second color in response to an interaction of the at least one indicator material with at least one substance in at least one quantity (Figure 1), wherein the at least one substance is produced by the individual, wherein changing of the coloring from the at least one first color to the at least one second color indicates a presence of the at least one substance, wherein reversing of the coloring from the at least one second color to the at least one first color indicates an absence of the at least one substance (Figure 1). 

With respect to claim 16, wherein at least one of the front panel and the rear panel comprises at least one first indicator material, wherein the at least one first indicator material is configured for reversibly changing coloring of the at least one first indicator material between at least one first color and at least one second color based on an application of heat in at least one quantity to the at least one indicator material, wherein the heat is associated with a temperature of the individual, wherein changing of the coloring from the at least one first color to the at least one second color indicates an increase in the temperature from at least one first value of the temperature to at least one second value of the temperature, wherein reversing of the coloring from the at least one second color to the at least one first color indicates a decrease in the temperature from the at least one second value to the at least one first value (para 0008).
With respect to claim 17, wherein at least one of the front panel and the rear panel comprises at least one second indicator material (para 0005) wherein the at least one second indicator material is configured for reversibly changing coloring of the at least one second indicator material between at least one first color and at least one second color based on an application of force in at least one quantity to the at least one second material, wherein changing of the coloring from the at least one first color to the at least one second color indicates an increase in the force from at least one first value of the force to at least one second value of the force, wherein reversing of the coloring from the at least one second color to the at least one first color indicates a decrease in the force from the at least one second value to the at least one first value (para 0008).
It would have been obvious to a  person having ordinary skill in the art at the time the invention was effectively filed in order to provide improved recognition of the condition of the of person wearing the garment (para 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732